                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 18-cv-00564-SK
                                   8                     Plaintiff,
                                                                                              CONDITIONAL DISMISSAL
                                   9              v.

                                  10     2930 EL CAMINO, LLC,                                 Regarding Docket No. 48
                                  11                     Defendant.

                                  12           Plaintiff advises the Court that the parties have reached a settlement of this case and that
Northern District of California
 United States District Court




                                  13   Plaintiff expects to file a dismissal with prejudice within sixty days. (Dkt.48.) Therefore, IT IS
                                  14   HEREBY ORDERED that this cause of action is dismissed without prejudice; provided,
                                  15   however that if any party hereto shall certify to this Court, within sixty days, with proof of service
                                  16   thereof, that the agreed consideration for said settlement has not been delivered over, the foregoing
                                  17   order shall stand vacated and this cause shall forthwith be restored to the calendar to be set for
                                  18   trial. If no certification is filed, after passage of sixty days, the dismissal shall be with prejudice.
                                  19           IT IS SO ORDERED.
                                  20   Dated: December 17, 2019
                                  21                                                      ______________________________________
                                                                                          SALLIE KIM
                                  22                                                      United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
